DETAILED ACTION
In application filed on 10/29/2019, Claims 1-20 are pending. Claims 1-10 and 20 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-10 and 20 in the reply filed on 10/29/2021 is acknowledged.
Specification
The disclosure is objected to because of the following informalities: “acqueous” in Para 0036-0037 should be spelled as “aqueous”.
Appropriate correction is required.
Claim Objections
Claim 10 is objected to because of the following informalities: “acqueous” should be spelled as “aqueous”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “liquid one droplet containing a particular type of Biomolecules” in line 4. Also, claim 1 recites the limitation “the liquid two droplet having the particular type of biomolecules”. Examiner submits that it not clear how both liquid one droplet and liquid two droplet contains the particular type of biomolecules. Applicant’s specification does not provide clarification of how both liquid one droplet and liquid two droplet contains the particular type of biomolecules.
Claims 2-10 are therefore rejected by virtue of dependency on independent Claim 1. 
Regarding Claim 5, the claim recites “a first light source” and “a first optical detector”. It is not clear how the light source and the optical detector are enumerated as the claims and Applicant’s specification does not disclose additional light sources and decttors. 
For examination purposes, “first light source” and the “first optical detector” are interpreted as “light source” and “optical detector”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over by Delapierre et al. (US20080185339A1), in view of Oviso et al. (US20090220948A1).
Regarding Claim 1, Delapierre teaches a system for extracting biomolecules comprising:
an electrowetting on dielectric (EWOD) device configured to perform liquid-to-liquid extraction (LLE) of a biomolecule (Para 0045, EWOD on the surface of a microfluidic system; Para 0117). The limitation “configured to perform liquid-to-liquid extraction (LLE)…” is interpreted as a method of intended use given patentable weight to the extent of effecting the microfluidic system to function to perform clean liquid-liquid extraction of biological compounds (Para 0005, 0018). Please see MPEP 2114(II) for further details; the EWOD device comprising:

a mixing and extraction section (Fig. 2, ref. 20, extraction bath) that receives the liquid one droplet and the liquid two droplet and mixes the liquid one droplet and the liquid two droplet together in a predetermined manner to extract the particular type of biomolecules into the liquid two droplet. This limitation “that receives the …” is interpreted as a method of intended use given patentable weight to the extent of effecting the extraction bath for the extraction of at least one chemical or biological compound (A, A', for example, cf. FIG. 1) from the liquid phase (Para 0089).Please see MPEP 2114(II) for further details; and
a separation section (Annotated Fig. 2) that separates the liquid two droplet having the particular type of biomolecules therein from the liquid one droplet to complete at least one cycle of LLE. This limitation “separates the liquid two droplet…” is interpreted as a method of intended use given patentable weight to the extent of effecting microfluidic system to extract a compound using an extraction fluid composed of an ionic liquid, that is to say and causing this compound to migrate, by material transfer, from the liquid phase to the ionic liquid (Para 0010, 0018-0024). Please see MPEP 2114(II) for further details.
Delapierre does not teach “a reservoir that dispenses”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Delapierre to incorporate “a reservoir” as taught by Oviso, motivated by the need transfer fluid sample 31 to the sample transmission channel, 1(Oviso, Para 0043, 0052; Annotated Fig. 11). Doing so allows for the fluid sample to be loaded onto the microfluidic device. 

    PNG
    media_image1.png
    540
    947
    media_image1.png
    Greyscale

Delapierre, Annotated Fig. 2

    PNG
    media_image2.png
    863
    729
    media_image2.png
    Greyscale

Oviso, Annotated Fig. 11

Regarding Claim 2, Modified Delapierre teaches a system 1, wherein liquid two is an ionic liquid (IL) (Para 0001, 0010).

Regarding Claim 3, Modified Delapierre teaches a system 1, further comprising: the liquid two droplet after separation from the liquid one droplet (Para 0018-0024) and; particular type of biomolecules contained in the separated liquid two droplet (Para 0018-0024, 0088, with biological compound A, A’; Para 0022-0023, raffinate having ionic liquid and supported molecules).
Modified Delapierre does not teach “a concentration measurement system that analyzes”; “generates a concentration measurement signal indicative of a concentration”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Delapierre to incorporate “a concentration measurement system” as taught by Oviso, motivated by the need to determine quantitative measurements of the concentration of an analyte in a fluid sample, as well as qualitative identification of the different types of analytes that are present in a given sample (Oviso, Para 0109). Doing so allows analytical measurements of the analytes to be performed to determine the desired analytical properties. 

Regarding Claim 4, Modified Delapierre teaches a system of claim 3, wherein the; on the EWOD device (Para 0045, EWOD on the surface of a microfluidic system; Para 0117).
Modified Delapierre does not teach “concentration measurement system is disposed”
Oviso teaches “concentration measurement system is disposed” (Para 0050; each detection is independent from signals of different chambers of the device; detector is inherently taught)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Modified Delapierre to incorporate 

Regarding Claim 6, Modified Delapierre teaches a system of claim 1, wherein the EWOD device is a microfluidic (MF) device (Para 0045, EWOD on the surface of a microfluidic system; Para 0117).

Regarding Claim 7, Modified Delapierre teaches a system of claim 1, wherein the particular type of biomolecules (Para 0018) is;
Modified Delapierre does not teach particular type of biomolecules is DNA.
Oviso teaches particular type of biomolecules is DNA (Para 0123-0124, test sample.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Modified Delapierre to incorporate “DNA” as taught by Oviso, motivated by the need to utilize DNA as a test sample as DNA sequence can be detected using the present invention for identifying a disease state (Para 0129). Doing so allows for the purification of DNA samples for testing. 

Regarding Claim 8, Modified Delapierre teaches a system of claim 1, wherein the particular type of biomolecules (Para 0018) is;

Oviso teaches particular type of biomolecules is RNA (Para 0163)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Modified Delapierre to incorporate “RNA” as taught by Oviso, motivated by the need for the real-time detection of Dengue viral RNA (Oviso, Para 0163). Doing so allows for the detection of RNA samples for testing. 

Regarding Claim 9, Modified Delapierre teaches a system of claim 1, wherein the particular type of biomolecules is protein (Para 0082, antibody/antigen interaction or protein/substrate interaction)


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over by Delapierre et al. (US20080185339A1), in view of Oviso et al. (US20090220948A1), in further view of Huff et al. (US20180275088A1)
Regarding Claim 5, Modified Delapierre teaches a system of claim 4, wherein the; comprises:
the separated liquid two droplet (Para 0018, microdrop comprising …. at least one functionalized ionic liquid; Para 0022-0023, raffinate having ionic liquid and supported molecules); 
Modified Delapierre does not teach:
concentration measurement system comprises:

at least a first optical detector that detects light passing through; and generates an electrical signal, the electrical signal being the concentration measurement signal.

Oviso teaches:
concentration measurement system (Para 0050) comprises:
at least a first light source (Para 0050, wavelength of irradiation) that generates light of a predetermined wavelength or wavelength range (method of intended use, Para 0050);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Modified Delapierre to incorporate “concentration measurement system having a first light” as taught by Oviso, motivated by the need to use such a device for simultaneous analytical measurements, using for instance different wavelengths of irradiation (Oviso, Para 0050). Doing so allows analytical measurements of the analytes to be performed to determine the desired analytical properties. 
Modified Delapierre does not teach: at least a first optical detector that detects light passing through; and generates an electrical signal; the electrical signal being the concentration measurement signal.
Huff teaches at least a first optical detector (Para 0440, 0446, analyte detection device) that detects light passing through; and generates an electrical signal (method of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Modified Delapierre to incorporate “optical detector” as taught by Oviso, motivated by the need to use such a device that contain an optical, electrochemical, and/or electrical means for detecting an optical signal, electrochemical, electrical signal in an analyte detection chip inserted into the device (Huff, Para 0446). Doing so facilitates analyte detection using the device. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over by Delapierre et al. (US20080185339A1), in view of Oviso et al. (US20090220948A1), in further view of Kamei et al. (US20150253320A1)
Regarding Claim 10, Modified Delapierre teaches a system of claim 1, wherein the liquid one Para 0018, microdrop comprising a mixture, on the one hand, of molecules of at least one chemical or biological compound) and liquid two droplets (Para 0018, microdrop comprising …. at least one functionalized ionic liquid) comprise, the liquid one droplet comprising an ; and the liquid two droplet comprising ; the LLE that the EWOD device (Para 0045, EWOD on the surface of a microfluidic system; Para 0117) is configured to perform being acqueous two-phase extraction (ATPE). The limitation “configured to perform …” is interpreted as a method of intended use given patentable weight to the extent of effecting the microfluidic system to function to perform clean liquid-liquid extraction (Para 0005). Please see MPEP 2114(II) for further details; 

Kamei teaches “an aqueous two-phase system (ATPS) (Para 0005, 0008-0010)”; “aqueous solution of polymer containing biomolecules (Para 0013, target analyte partitions … first phase solution and/or second phase solution)” and “one of an acqueous solution of polymer and an acqueous solution of salt (Para 0010, the first phase solution comprises a polymer and the second phase solution comprises a salt)”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Modified Delapierre to incorporate ““an aqueous two-phase system (ATPS)”; “aqueous solution of polymer containing biomolecules” and “one of an acqueous solution of polymer and an acqueous solution of salt” as taught by Kamei, motivated by the need to integrate an integrated ATPS-LFA system for analyte extraction (Para 0005). Doing so allows for the detection of analytes in sampled during analytical testing. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over by Delapierre et al. (US20080185339A1), in view of Kinney et al. (US20190329258A1), in further view of Oviso et al. (US20090220948A1)
Regarding Claim 20, Delapierre teaches a system for extracting biomolecules comprising:
an electrowetting on dielectric (EWOD) device mounted on a surface (Para 0045, EWOD on the surface of a microfluidic system; Para 0117) of the ;, the EWOD device Please see MPEP 2114(II) for further details; the EWOD device
comprising:
a liquid one droplet containing a particular type of biomolecules to be extracted and a liquid two droplet;
a mixing and extraction section that receives the liquid one droplet and the liquid two droplet and mixes the liquid one droplet and the liquid two droplet together in a predetermined manner to extract the particular type of biomolecules into the liquid two droplet;
a separation section that separates the liquid two droplet having the particular type of biomolecules therein from the liquid one droplet to complete at least one cycle of LLE; and
a concentration measurement system that analyzes the liquid two droplet after separation from the liquid one droplet and generates a concentration measurement signal indicative of a concentration of the particular type of biomolecules contained in the separated liquid two droplet.
Delapierre does not teach “a printed circuit board (PCB)”; “PCB and electrically coupled to the PCB”; “a reservoir that dispenses”; “a concentration measurement 

Kinney directed to an electrowetting PCB system, teaches “a printed circuit board (PCB)” (Para 0067, 0084); “PCB and electrically coupled to the PCB (Fig. 4-14)”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Delapierre to incorporate ““a printed circuit board (PCB)”; “PCB and electrically coupled to the PCB” as taught by Kinney, motivated by the need to fabricate an electrowetting PCB having reduced wiring efforts (Kinney, Para 0084, Fig. 4-14). Doing so allows for the fabrication of an electrowetting device with a compact design for sample processing. 

Modified Delapierre does not teach “a reservoir that dispenses”; “a concentration measurement system that analyzes”; “generates a concentration measurement signal indicative of a concentration”

Oviso directed to a device where the fluid samples may be mixed with ionic liquids teaches “a reservoir that dispenses” (Para 0037; Annotated Fig. 11). The Claimed “dispenses is a method of intended of the reservoir. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Modified Delapierre to incorporate “a reservoir” as taught by Oviso, motivated by the need transfer fluid sample 31 to the 
Also, Oviso teaches “a concentration measurement system that analyzes (Para 0113, device for detecting an analyte; Para 0109, 0165, 0050, a device for simultaneous analytical measurements); “generates a concentration measurement signal indicative of a concentration” (method of intended use of the device; Para 0123-0124, detectable signal)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Delapierre to incorporate “a concentration measurement system” as taught by Oviso, motivated by the need to determine quantitative measurements of the concentration of an analyte in a fluid sample, as well as qualitative identification of the different types of analytes that are present in a given sample (Oviso, Para 0109). Doing so allows analytical measurements of the analytes to be performed to determine the desired analytical properties.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sista et al. [US20110091989A1]: teaches droplet actuators and methods useful for manipulating beads on a droplet actuator, such as conducting droplet operations using bead-containing droplets on a droplet actuator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797